Citation Nr: 0815818	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1975 to 
September 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was reportedly received in 
May 2004, a statement of the case was issued in March 2006, 
and a substantive appeal was received in April 2006.  

In his substantive appeal, the veteran requested a Board 
hearing at the RO.  In May 2007, the RO sent a letter to the 
veteran indicating that he had been scheduled for a hearing 
at the RO in June 2007.  However, the veteran responded that 
he now wanted a hearing at the Board in Washington, D.C.  It 
appears that a hearing at the Board was scheduled in January 
2007; however, the veteran failed to appear.  

The Board observes that the April 2004 rating decision also 
denied an increased rating for the veteran's service-
connected left ear hearing as well as service connection for 
bilateral shoulder disabilities.  The veteran did not file a 
notice of disagreement initiating an appeal with respect to 
these issues.  However, in his substantive appeal, the 
veteran appeared to be raising a new claim with respect to 
his hearing and left arm muscle.  Thus, these issues are 
referred back to the RO for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
cervical spine and low back disabilities.  The Board observes 
that a May 2001 decision from the Social Security 
Administration (SSA) showed that the veteran was found 
disabled as of June 1999 and was awarded SSA disability 
benefits.  While the determination is of record, it does not 
appear that a complete copy of the veteran's SSA records has 
been requested.  Thus, as these records may be pertinent to 
the issues on appeal, the RO should obtain the administrative 
decisions pertaining to the veteran's claim and any 
underlying medical records from the SSA.  See Hayes v. Brown, 
9 Vet.App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The veteran claims that his cervical spine and low back 
disabilities are due to injuries in service and that he has 
suffered from cervical spine and low back pain ever since 
that time.  The veteran's August 1978 service medical history 
indicated that the veteran had recurrent back pain.  Recent 
Federal Circuit Court decisions have found that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, given the evidence of recurrent back pain in service 
and the veteran's statements, the Board finds that a VA 
examination is required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 
79 (2006).

As the issue of TDIU is inextricably intertwined with the 
service connection issues on appeal, the RO should reconsider 
this issue after development and reconsideration of the 
services connection issues on appeal.

Further, the veteran completed an authorization form to 
release private medical records from Arizona Family Care.  He 
indicated treatment for both disabilities on appeal on 
September 4, 2004.  In a May 2005 letter, the RO requested 
records from Arizona Family Care, but listed the date of 
treatment as October 4, 2004.  The response indicated that 
there were no records for that date.  In light of the fact 
that the wrong date was listed in the request as well as the 
need to remand for other matters, the Board finds that the RO 
should again take appropriate steps to request records for 
the veteran from Arizona Family Care for September 4, 2004, 
the date the veteran indicated that he received treatment.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  The RO should take appropriate 
steps to request copies of all medical 
records from Arizona Family Care for 
September 4, 2004.

4.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any currently 
manifested cervical spine and low back 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
cervical spine or low back disabilities 
are related to service.  

5.  After completion of the above and any 
further development deemed necessary by 
the RO, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



